12-1346-cv
U.S. Polo Ass’n, Inc. v. PRL USA Holdings, Inc.



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 11th day of February, two thousand thirteen.

PRESENT:
                 REENA RAGGI,
                 PETER W. HALL,
                 CHRISTOPHER F. DRONEY,
                         Circuit Judges.
----------------------------------------------------------------------
UNITED STATES POLO ASSOCIATION, INC., USPA
PROPERTIES, INC.,
                         Plaintiffs-Counter-Defendants-
                         Appellants,
                 v.                                                      No. 12-1346-cv

PRL USA HOLDINGS, INC.,
              Defendant-Counter-Claimant-
              Appellee,

L’OREAL USA, INC.,
                         Intervenor-Defendant-Counter-
                         Claimant-Appellee.
----------------------------------------------------------------------
APPEARING FOR APPELLANTS:                 GEORGE A. STAMBOULIDIS (Gerald J.
                                          Ferguson, Tracy L. Cole, David J. Sheehan,
                                          Thomas D. Warren, on the brief), Baker &
                                          Hostetler LLP, New York, New York.

APPEARING FOR APPELLEE:                   WILLIAM ROBERT GOLDEN (John M.
                                          Callagy, Matthew David Marcottee, on the brief),
                                          Kelley Drye & Warren, LLP, New York, New
                                          York.

APPEARING FOR INTERVENOR:                 ROBERT L. SHERMAN, Paul Hastings LLP,
                                          New York, New York.

       Appeal from a judgment of the United States District Court for the Southern District

of New York (Robert W. Sweet, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on March 5, 2012, is AFFIRMED.

       In this latest round of litigation under the Lanham Act, 15 U.S.C. § 1051 et seq., and

New York State common law, we again deal with claims and counterclaims by plaintiffs,

United States Polo Association, Inc., since 1890 the governing body for the sport of polo in

this country, and its licensing subsidiary, USPA Properties, Inc. (together, “USPA”); and

defendants PRL USA Holdings, Inc. and L’Oreal USA, Inc. (together “PRL”), respectively

the owner and exclusive licensee of trademarks of the Polo Ralph Lauren Corporation.

USPA here appeals from: (1) the dismissal of its action for a declaratory judgment approving

its use of its Double Horsemen mark, accompanied by the words “U.S. POLO ASSN.,”

“USPA,” and/or “1890,” in the sale of men’s fragrances; and (2) the entry of a permanent


                                             2
injunction in favor of defendants that precludes USPA’s use of these marks in connection

with fragrances and related products, as well as the use in connection with any product or

marks confusingly similar to PRL’s own marks. See U.S. Polo Ass’n, Inc. v. PRL USA

Holdings, Inc., 800 F. Supp. 2d 515 (S.D.N.Y. 2011).

       USPA’s many challenges to the district court’s rulings effectively fall into four

categories: (1) USPA’s prior use of its Double Horsemen logo, as well as favorable rulings

in prior litigation in 1984 and 2006, preclude adverse findings relating to the factors set forth

in Polaroid Corp. v. Polarad Electronics Corp., 287 F.2d 492 (2d Cir. 1961); (2) the apparel

and fragrance markets are so closely related that USPA’s adjudicated right to use its Double

Horsemen logo on apparel implies a right to extend its use to fragrances; (3) various flaws

infect the district court’s analysis of the parties’ survey evidence; and (4) the permanent

injunction is overbroad.

       We review the district court’s findings as to individual Polaroid factors for clear error,

but we review its ultimate determinations of consumer confusion and infringement de novo.

See Estee Lauder Inc. v. The Gap, Inc., 108 F.3d 1503, 1510 (2d Cir. 1997). We review the

district court’s grant of an injunction for abuse of discretion. See NML Capital, Ltd. v.

Republic of Argentina, 699 F.3d 246, 257 (2d Cir. 2012). In applying these principles here,

we assume the parties’ familiarity with the facts and the record of prior proceedings, which

we reference only as necessary to explain our decision to affirm.




                                               3
1.     Prior Use and Preceding Litigations

       a.     The 1984 Litigation

       USPA contends that the district court’s infringement finding runs counter to the 1984

decision in U.S. Polo Ass’n, Inc. v. Polo Fashions, Inc., No. 84 Civ 1142, 1984 WL 1309

(S.D.N.Y. 1984) (“the 1984 Opinion”), which, according to USPA, resulted in an Order (the

“1984 Order”) that “affirmed [USPA’s] “right to use its name and a distinctive mounted polo

player symbol in connection with a retail licensing program.” Appellants’ Br. 25. The

argument fails because it mischaracterizes the results of the 1984 litigation. In its 1984

Opinion, the district court found infringement, see 1984 Opinion, 1984 WL 1309, at *10, and

broadly enjoined USPA from using its name or marks in a way likely to cause confusion with

those of PRL, 1984 Order at 4. Neither the 1984 Opinion nor the 1984 Order established any

right of USPA to use any name or logo without challenge from PRL; they simply clarified

that the Order did not itself bar USPA from conducting a retail licensing program using “a

mounted polo player . . . symbol which is distinctive from the [PRL mark] in its content and

perspective,” and that was not likely to cause confusion with PRL. 1984 Order at 5-6.

Whether a particular polo player symbol was sufficiently distinctive to avoid such confusion

was left as an open question for future determination.

       Thus, nothing in the 1984 Opinion and Order precluded the district court from finding

infringement by USPA in the context of this case.




                                             4
       b.     The 2006 Apparel Litigation

       The same conclusion obtains with respect to 2006 litigation over USPA’s use of its

mark and name on apparel. There, a jury found that USPA’s use of a solid version of its

Double Horsemen mark, unaccompanied by text, infringed PRL’s mark. At the same time,

however, the jury found no infringement in USPA’s use of that same version of the mark

accompanied by the letters “U.S.P.A.”; or of an outlined version of the mark, either alone or

accompanied by the letters “U.S.P.A.” See PRL USA Holdings, Inc. v. U.S. Polo Ass’n,

Inc., 520 F.3d 109, 110 (2d Cir. 2008) (affirming judgment of the district court). USPA

submits that these jury findings precluded the district court, in this case, from finding

similarity, bad faith, or confusion in its use of its outlined Double Horsemen logo

accompanied by the words “U.S. POLO ASSN.,” “USPA,” or “1890.”

       We reject this argument because of the contextual difference between the 2006

litigation and this action, the former of which involved the apparel industry, while this

involves the men’s fragrance industry. As this court recognized in Brennan’s, Inc. v.

Brennan’s Rest., L.L.C., 360 F.3d 125, 133 (2d Cir. 2004), similarity analysis “focuses on

the particular industry where the marks compete.” Thus, a finding that there is not similarity

indicative of infringement in one industry does not, as a matter of law, preclude a finding of

similarity in another.




                                              5
       c.     Prior Use

       USPA contends that the district court clearly erred in finding bad faith in light of

USPA’s use of its Double Horsemen logo and “U.S. POLO ASSN.” name to sell fragrances

in 1998, four years before PRL introduced “Polo Blue,” and its use of the Double Horsemen

logo on apparel since 2006. Neither argument is persuasive. The fact that USPA was

authorized to use its Double Horsemen logo in one industry—apparel—does not necessarily

mean that it acted with good faith in using the same marks here at issue in a different

industry—men’s fragrances. Logically, nothing about USPA’s legitimate prior use precluded

the district court from concluding that the circumstances of USPA’s move into the fragrance

industry demonstrated that “the defendant adopted its mark with the intention of capitalizing

on plaintiff’s reputation and goodwill and any confusion between his and the senior user’s

product”—the hallmarks of bad faith. Nora Beverages, Inc. v. Perrier Grp. of Am., Inc.

(internal quotation marks omitted), 269 F.3d 114, 124 (2d Cir. 2001) (internal quotation

marks omitted). Further, while Polo Blue had not yet been introduced in 1998, PRL had been

selling other fragrances bearing its polo player logo since 1978. Moreover, in assessing

USPA’s good faith, the district court was entitled to consider that it was only in 2009, seven

years after PRL introduced Polo Blue, that USPA designed a men’s fragrance using the

marks at issue on a dark blue package.




                                              6
       Finally, the absence of evidence of confusion between USPA’s and PRL’s marks in

the apparel industry does not, as a matter of law, compel a finding that there would be no

confusion between the marks in the fragrance industry. We thus identify no clear error in the

district court’s determination that “[l]ack of confusion as to apparel may or may not be

indicative of lack of confusion as to fragrances.” U.S. Polo Ass’n, Inc. v. PRL USA

Holdings, Inc., 800 F. Supp. 2d at 532.

2.     Similarity of Apparel and Fragrance Markets

       USPA contends that because of similarities in the apparel and fragrance markets, its

history of selling branded apparel gives rise to a “right to expand its use of the mark into the

related fragrance market,” as a “natural progression.” Appellants’ Br. 34–35. USPA cites

no supporting authority for its argument, which in any case fails to address the relevant issue:

whether USPA’s challenged fragrance packaging was likely to cause confusion with PRL’s

fragrances. Cf. Physicians Formula Cosmetics, Inc. v. W. Cabot Cosmetics, Inc., 857 F.2d

80, 82 n.1 (2d Cir. 1988) (noting that “expansion of business doctrine” does not protect even

senior user when another user has long been active in field to which expansion is sought).

Times Mirror Magazines, Inc. v. Field & Stream Licenses Co., 294 F.3d 383 (2d Cir. 2002),

cited by USPA, does not support its position. There, two longtime rightful users of a single

mark—the name “Field and Stream”—sought to enter new markets that, previously, “neither

had attempted to enter.” Id. at 392. Here, USPA, already enjoined from using marks

confusingly similar to those of PRL, seeks to enter a market in which PRL is well

established.

                                               7
       In sum, we identify no error in the district court’s rejection of USPA’s argument that

its lawful use of its Double Horsemen logo and word marks in the apparel market afforded

it a right to use these marks to enter the fragrance market.

3.     Surveys

       In reviewing surveys conducted by both parties on the likelihood of confusion from

USPA’s use of its Double Horsemen logo and word marks to sell men’s fragrances, the

district court afforded no weight to USPA’s survey evidence, in part because its control

marks included the word “polo,” and, in one case, a mounted polo player image. Meanwhile,

the district court found PRL’s survey evidence, based on a control that did not reference the

sport of polo, “suggestive of actual confusion.” U.S. Polo Ass’n, Inc. v. PRL USA Holdings,

Inc., 800 F. Supp. 2d 515, 536 (S.D.N.Y. 2011). Insofar as USPA challenges both

determinations, we identify no abuse of discretion in the district court’s determination that

control marks had to omit the word “polo” to be reliable. See generally Shari Seidman

Diamond, Reference Guide on Survey Research, in Reference Manual on Scientific Evidence

229, 258 (Federal Judicial Center ed., 2d ed. 2000) (stating that control should “share[] as

many characteristics with the experimental stimulus as possible, with the key exception of

the characteristic whose influence is being assessed”). USPA contends that the word “polo”

was not one of the elements being assessed because the sport itself is not trademarked, and

the 1984 Order did not bar USPA’s use of the word in a non-infringing manner. We are not

persuaded. USPA’s right to brand a fragrance with its logo, accompanied by the word

“polo”—the same word long highlighted by PRL to sell its fragrances—is one of the critical

                                              8
issues for determination in this litigation. Indeed, to determine whether USPA had violated

the 1984 Order, the district court had to determine whether USPA had unduly emphasized

the word “polo” in its trade dress. Under these circumstances, the district court did not

clearly err in identifying the word “polo” as one of the “characteristic[s] whose influence is

being assessed” and in discounting a USPA survey that had not excluded the word from its

control mark.

       USPA further complains that one of PRL’s control marks, the “Mustang Grille” logo,

was too well known to serve as an effective control. While the challenged logo may be well

known as an automobile mark, USPA does not contend that it is well known in the fragrance

field. We therefore identify no clear error in the district court’s decision to rely on a study

using the mark as a control with respect to fragrances.

4.     Permanent Injunction

       USPA faults the district court for applying a presumption of irreparable harm in

deciding to enter a permanent injunction, and for ordering an injunction that sweeps more

broadly than its findings warrant, and that is vague and therefore overbroad in its

proscriptions. These complaints are meritless.




                                              9
       a.     Irreparable Harm

       We need not here decide whether a presumption of irreparable harm from trademark

infringement can apply in light of eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006),

and Salinger v. Colting, 607 F.3d 68 (2d Cir. 2010), because no such presumption was

applied here. Rather, the district court found that PRL would be irreparably harmed by

ceding to USPA control over its reputation and goodwill. See U.S. Polo Ass'n, Inc. v. PRL

USA Holdings, Inc., 800 F. Supp. 2d at 541. While a similar finding might be made in many

infringement cases, it is a factual finding nonetheless, and not simply the product of a legal

presumption. Accordingly, we identify no abuse of discretion in the district court’s

irreparable-harm finding.

       b.     Scope of the Injunction

       USPA contends that the permanent injunction sweeps too broadly because the

challenged designs all featured some combination of the Double Horsemen logo and the

phrase “U.S. POLO ASSN.” or “USPA,” while the injunction forbids, not only such

combinations, but also the use of the Double Horsemen logo or the word “POLO” alone in

connection with fragrances. The argument fails in light of USPA’s history of repeated

infringement and the district court’s finding of bad faith. Indeed, affirming the judgment of

the district court in the 2006 apparel litigation, we observed that “[a]n obligation on the part

of a previously adjudicated infringer to maintain a safe distance from infringing the

plaintiff’s marks has been found to serve a useful purpose in fashioning injunctions based on

a finding of infringement, especially where the infringement was abusive or in bad faith.”

                                              10
PRL USA Holdings, Inc. v. U.S. Polo Ass’n, Inc., 520 F.3d at 117 (internal citations

omitted). The breadth of the challenged injunction is particularly warranted given that the

1984 Order had explicitly barred USPA’s confusing use of either the word “polo” or any

mark confusingly similar to the PRL logo, and the district court found that USPA had

violated that injunction. See U.S. Polo Ass’n, Inc. v. PRL USA Holdings, Inc., 800 F. Supp.

2d at 527. This case presents no concerns akin to those raised in Starter Corp. v. Converse,

Inc., 170 F.3d 286 (2d Cir. 1999), where an injunction covered an entire market that was not

the one in which the infringing mark was used, and prohibited use of the mark for a category

of goods that had been judicially admitted not to be at issue, see id. at 300. Here, the

injunction pertains to use of the Double Horsemen logo and the word “polo” in the fragrance

market, the focus of this litigation, as well as closely related fields such as cosmetics. To the

extent it reaches any further, it merely tracks the language of the 1984 Order, to which USPA

was already subject. Moreover, the injunction does not impede USPA’s use of its outlined

Double Horsemen mark on apparel, which was found non-infringing in the 2006 litigation,

a determination that has issue-preclusive effect here.




                                               11
5.     Conclusion

       We have considered plaintiffs’ remaining arguments and conclude that they are

without merit. Accordingly, the district court’s judgment of dismissal and entry of a

permanent injunction are AFFIRMED. USPA’s motion to supplement the record on appeal

is DENIED, because the material that it seeks to add was neither before the district court at

the time of the decision below, nor even in existence at that time.


                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk of Court




                                             12